Citation Nr: 0005181	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia and 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus.

3.  Entitlement to an initial compensable evaluation for 
pulmonary nodules.

4.  Entitlement to an initial compensable evaluation for 
defective hearing, left ear.

5.  Entitlement to an initial compensable evaluation for left 
heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1976 to October 
1997.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in 
April 1998.

In addition to the disabilities with which the appeal is 
herein concerned, service connection is also in effect for 
history of fracture of the right humerus, major, rated as 10 
percent disabling; bilateral pes cavus with calluses and 
history of metatarsalgia, rated as 10 percent disabling; and 
plantar warts, rated as noncompensably disabling.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 

2.  The veteran's gastrointestinal disability is productive 
of not more than mild impairment.

3.  A history of pulmonary nodules, shown on X-ray, of 
undetermined origin, are entirely asymptomatic at present and 
cause no respiratory impairment.




4.  Hearing acuity in the left ear translates to a literal I, 
and the nonservice-connected right ear is not totally deaf.

5.  The veteran's left heel spurs are asymptomatic except 
when he jogs or runs.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an initial evaluation in excess of 10 
percent for duodenal ulcer, hiatal hernia, GERD and Barrett's 
esophagus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.14, 4.20, 4.25, 4.113, 4.114, 
Diagnostic Code 7305 (1999).

3.  The criteria for an initial compensable evaluation for 
pulmonary nodules are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6820 (1999).

4.  The criteria for an initial compensable evaluation for 
defective hearing, left ear, are not met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6100; 64 
25202-25210 (May 11, 1999) (effective June 10, 1999). 

5.  The criteria for an initial compensable evaluation for 
left heel spurs are not met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.2, 4.7, 4.14, 4.20, 4.31, Diagnostic Code 5284 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a low back disorder.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  In fact, a recent decision has reiterated that such 
evidentiary assistance absent a well-grounded claim is 
precluded.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Voerth v. West, 
No. 95-904 (Oct. 15, 1999); Clyburn v. West, 12 Vet. App. 296 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu, op. cit.

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); and Guimond v. 
Brown, 6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show a single instance of low back 
complaints.  On May 5, 1993, the veteran reported for 
emergency care at the U.S. Air Force medical facility at Hill 
Air Force Base (AFB) with complaints of having developed a 
sore, tight low back the prior evening while working around 
the house.  The morning of the hospital visit, his back was 
said to be very stiff and sore.  He was having no radicular 
symptoms or bowel or bladder problems.  


On examination, there was full range of motion.  There was 
some muscle spasm at the area of the sacroiliac joint, right 
side greater than left.  Otherwise, neurological evaluation 
was entirely negative.  He was told to use ice and rest.  
There was felt to be some possible relief with adjustment.  
Motrin and Flexeril were prescribed.  He was returned to full 
duty at 1135 hours, some 33 minutes after his arrival at the 
facility, in a condition described as "improved".  The 
assessment was low back strain.  

Subsequent service records show no complaints or findings of 
any low back disorder.  Negative clinical findings include on 
an orthopedic evaluation just prior to separation relating to 
other disabilities; there was no mention of back complaints 
or positive findings at that time.

On his initial claim for compensation benefits, filed at the 
time of separation from service, the veteran reported that 2 
years before, when lifting boxes, he had hurt his back.  He 
stated that the condition limited the amount he could do 
before the back would start to hurt.

On VA examination in November 1997, the veteran reported that 
while at Hill AFB in 1995, while lifting heavy boxes at home, 
he had developed sudden onset of low back pain.  The 
diagnosis of strain had been made, and treatment consisted of 
muscle relaxants.  He reported currently having intermittent 
low back pain aggravated by twisting movements and heavy 
lifting, but without radiculopathy or changes in sensory 
perception.  

Prolonged walking produced no pain, except that on long 
walks, he reported having some tightness over his lower back.  
This would involve his walking well over one mile.  The 
examination concluded in a pertinent diagnosis of lumbosacral 
strain with intermittent low back pain and normal range of 
motion without pain or spasm, without radiculopathy and with 
intact sensory perception. 

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a low back disorder is not well 
grounded and should be denied.  Where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy, 1 Vet. App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

While the veteran had a single episode of low back pain in 
service, this was without noted residuals thereafter in 
service.  Post-service VA examination disclosed the veteran 
was found to have a lumbosacral strain which was not linked 
to anything of service origin, and he was not found to have a 
chronic disorder and/or symptomatology linked to service.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has a chronic 
acquired low back disorder or chronic low back symptomatology 
which has been linked to active service or any incident 
therein.  In the absence of medical evidence of a present 
disability and/or low back symptomatology linked to service 
on the basis of competent medical authority, there is no 
valid claim.



The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a low back disorder, 
the doctrine of reasonable doubt has no application to his 
case.


II.  Initial increased evaluations

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, the Board notes that this case involves an appeal as 
to the initial rating of all of the herein concerned 
disabilities, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  In the case at hand, the Board finds 
that staged ratings are inappropriate in each of the 
instances below.

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

In every instance where the schedule does not include a 
noncompensable evaluation for a diagnostic code, a 
noncompensable rating is assignable when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, op. 
cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Duodenal Ulcer, Hiatal Hernia,
GERD with Barrett's Esophagitis

Special Criteria

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

One Diagnostic Code under which the rating may be made is 
7305 for duodenal ulcer, which provides for a 10 percent 
rating when mild with recurring symptoms once or twice 
yearly.  A 20 percent rating is assignable when moderate with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  

A 40 percent rating is assignable when moderately severe with 
less than severe symptoms but impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating is assignable when 
severe, with delineated symptoms producing definite 
impairment of health.  38 C.F.R. § 4.114; Diagnostic Code 
7305. 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
may be assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114; 
Diagnostic Code 7346.

Factual Background

On VA examination in 1997 the veteran's inservice history of 
various testing procedures and confirmation of the diagnosed 
now service-connected disabilities was recorded.  It was also 
noted that he had taken Zantac and antacids with some 
improvement over the more recent time frame.  In fact, it was 
noted that as long as he took Prilosec, he was fairly well 
symptom free with only occasional eructation of sour stomach 
contents.

On examination it was noted that the veteran had worked for a 
defense contractor in an engineering position since service.  
He had had no loss of weight or gain over the past year.  He 
was 5' 10 " tall and weighed 220 pounds.  Abdominal 
examination was negative.

The pertinent diagnosis was duodenal ulcer, remote with 
hiatal hernia, GERD, with Barrett's esophagus by history.

Analysis

Initially the Board finds that the veteran's claim for an 
initial evaluation in excess of 10 percent for his variously 
diagnosed gastrointestinal disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected variously diagnosed disability (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran has a history of having experienced a variety of 
gastrointestinal symptomatology while in service, as the 
designation of service-connected disabilities clearly 
reflects.  However, the assignment of compensation benefits 
after service is based upon the degree of severity of current 
symptomatology.  In this regard, whether the veteran is rated 
by comparison to the criteria for hiatal hernia, ulcer, or 
GERD, the fact remains that he is relatively symptom-free.  

However, primarily because he is required to continue 
medication, specifically Prilosec, and yet on occasion he has 
been known to experience eructation of sour stomach contents, 
the RO has assigned a 10 percent rating under Code 7805, 
reflecting the no more than mild nature of his symptoms.  He 
has not had any change in his weight, or any other symptoms 
which would warrant the assignment of a rating in excess of 
10 percent regardless of the Code used.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of a 10 percent for mild, 
currently virtually asymptomatic gastrointestinal impairment.  
Gilbert, op. cit. 


Pulmonary Nodules

Special Criteria

In rating non-tuberculous disease under 38 C.F.R. § 4.97, 
neoplasms of any specified part of the respiratory system, 
when benign, are rated using an appropriate respiratory 
analogy under Code 6820.  In general, these ratings are 
provided when there is respiratory impairment or other 
symptoms.

A minimum rating of 10 percent may be assigned for 
restrictive lung disease manifested by a FEV-1 (forced 
expiratory volume) of 71 to 80-percent predicted, or; FEV-
1/FVC (forced vital capacity) of 71 to 80 percent, or; DLCO 
(SB) (diffusion capacity of carbon monoxide) (single breath) 
66- to 80 percent predicted.  38 C.F.R. § 4.97; Diagnostic 
Code 6845 (1999).

A noncompensable evaluation may be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment; or rate active 
disease or residuals as chronic bronchitis (DC 6600) and 
extra-pulmonary involvement under specific body system 
involved.  A 30 percent evaluation may be assigned for 
sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97; Diagnostic 
Code 6846 (1999).

A noncompensable evaluation may be assigned for sleep apnea 
syndrome (Obstructive, Central, Mixed): Asymptomatic but with 
documented sleep disorder breathing.  A 30 percent evaluation 
may be assigned for persistent day-time hypersomnolence.  
38 C.F.R. § 4.97; Diagnostic Code 6847 (1999).


Factual Background

In service, the veteran was found to have chest X-rays 
reflective of pulmonary nodules indicative of a prior 
infectious process.  These lesions did not appear to progress 
or at any time become active.

On VA examination in 1997 the veteran reported the history of 
prior apparently nonprogressive pulmonary nodules.  Clinical 
inspection of the chest disclosed it was equal with no 
audible rales, rhonchi, or wheezing.  The pertinent diagnosis 
was pulmonary nodules by history (sarcoidosis questionable).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable rating for pulmonary 
nodules is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of pulmonary nodules (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

As noted above, the only sign of any respiratory-related 
disability at all, in service or since, has been X-ray 
evidence of nonprogressive pulmonary nodules.  While it is 
unclear what these connote in the overall scheme of things, 
it is clear that the veteran exhibits no concomitant 
respiratory related symptoms and thus must be rated at a 
noncompensable rating regardless of the Code.  Under Code 
6820, absent any discernible respiratory symptoms or any 
ascertainable disablement, a noncompensable rating is 
warranted.  38 C.F.R. § 4.31.  It is readily apparent that 
the post service VA examination did not find any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under any of the 
diagnostic codes reported above.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  Gilbert, op. cit. 


Defective Hearing, Left Ear

Special Criteria

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1999).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court found 
that "normal" hearing exists when the thresholds are 
between 0 and 20 decibels, and "hearing loss" exists when 
the threshold is 25 decibels or more.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from unilateral or 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 
(1999 in effect prior to May 1999; and under Code 6100 using 
comparable and appropriate Tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised in May 1999.  However, 
for evaluations for unilateral defective hearing, wherein the 
nonservice-connected ear is less than totally deaf, the 
ratings assignable may range from noncompensable to a maximum 
of 10 percent, and the latter rating is assignable only when 
the hearing loss in the service-connected ear is very 
significant, and translates to a level of X or XI.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1999).  

Factual Background

On VA examination in December 1997, the veteran reported that 
he had had progressive hearing loss since 1991.  He had had 
exposure to noise in service including artillery, large 
motors and generators within a launch control area.  

The veteran's post-service civilian noise exposure included 
recreational shooting and proximity to farm equipment with 
ear protection.

The report of VA examination in 1997 shows that the 
authorized audiological evaluation recorded pure tone 
thresholds in the service-connected left ear, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
20
35
55
50

This reflects an average of 40 decibels.  Speech audiometry 
revealed a speech recognition ability of 96 percent in the 
left ear.  As to the nonservice-connected right ear there was 
an average loss of 15 decibels at 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed a speech recognition of 
100 percent.  The examiner noted that the veteran's organic 
hearing sensitivity was normal hearing on the right by VA 
standards and category I on the left.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable rating for defective 
hearing in the left ear is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of defective hearing (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).



The 1997 VA audiology examination disclosed a puretone 
average of 40 decibels in the left ear at the conversational 
voice range frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz, with a speech recognition of 96 percent.  There was an 
average loss of 15 decibels with a speech recognition of 100 
percent in the right ear, noted by the examiner to be normal.

The results of the aforementioned 1997 tests translate to a 
literal designation of I in the left ear, as well as the 
right ear which must be designated as normal.  VAOPGCPREC 32-
97.

The assignment of ratings for defective hearing are made by 
comparing test results to the pertinent criteria.  And under 
schedular criteria in effect both before and since June 1999, 
these findings do not translate to an initial compensable 
evaluation.

The Board has no discretion in this regard and must predicate 
its determination on the basis of the latest audiology 
studies on record.  Since service connection is in effect for 
only the left ear, his hearing acuity in that ear would have 
to deteriorate to a state significantly worse than now shown 
to even be of such degree as to receive a 10 percent rating, 
which is the maximum under such circumstances, for unilateral 
hearing loss.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
unilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an initial compensable evaluation for defective hearing in 
the left ear with application of pertinent governing 
criteria.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for defective hearing in the 
left ear.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Left Heel Spurs

Criteria

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes.  Further, while a separate rating for 
pain is not required, the impact of pain must be considered 
in making the rating action.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Pursuant to 38 C.F.R. § 4.71a, rating heel spurs is on the 
basis of benign new growths of bone under Diagnostic Code 
5015.  This is on the basis of limitation of the affected 
parts as degenerative arthritis which in turn refers to 
comparable sites, such as for other foot injuries, Diagnostic 
Code 5284, wherein a 10 percent rating is assignable when 
moderate; 20 percent when moderately severe; or 30 percent 
when severe.  Similar ratings are available for foot injury 
under Code 5014.  Metatarsalgia is also ratable as 10 percent 
disabling whether unilateral or bilateral under Code 5279.

Factual Background

On VA examination in 1997 the veteran reported a history of 
bone spurs at the base of the left os calcis.  These were 
said to be no problem as long as he did not run or jog.  
Pertinent diagnosis was heel spurs over "right" os calcis by 
history, asymptomatic at this time.  [The Court has indicated 
that substituting "right" for "left" as in this case is 
inadvertent error, and may be corrected without prejudice.  
Gifford v. Brown, 6 Vet. App. 269 (1994)].

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable rating for left heel 
spurs is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  



The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his left heel spurs, 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a); Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this, it is important to note that during the course of 
the current appellate period, the RO has also granted 
separate service connection for bilateral pes cavus with 
calluses and history of metatarsalgia, rated as 10 percent 
disabling; and plantar warts, rated as noncompensably 
disabling.  These grants are reflective of the nature of the 
veteran's current symptomatic foot pathology.  Neither issue 
is part of the current appeal.

However, the last VA examination was quite clear in showing 
that the veteran's left heel spurs was entirely asymptomatic 
except when he may wish to jog or run; and accordingly, a 
compensable evaluation is not warranted regardless of which 
diagnostic criteria may be applied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for left heel spurs.  Gilbert, 
supra.


Additional Matter

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO not only 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, it also discussed the provisions 
in light of his claims, and in so doing determined that none 
of the disabilities at issue warranted assignment of an 
extraschedular evaluation.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran is employed as a defense contract engineer, and 
has not been shown to have experienced marked interference 
with employment or to have required frequent inpatient, much 
less any inpatient care for any of the disabilities at issue 
as to warrant application of these extraschedular criteria.  

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected disabilities.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for duodenal ulcer with hiatal hernia and GERD with Barrett's 
esophagus is denied.

Entitlement to an initial compensable evaluation for 
pulmonary nodules is denied.

Entitlement to an initial compensable evaluation for 
defective hearing in the left ear is denied.

Entitlement to an initial compensable evaluation for left 
heel spurs is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeal

 

